DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
Claim status
Claims 1 and 11 have been amended. No claims have been added or canceled. Claims 1-20 are presented for examination and remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9-13, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen. (US. Pub. No. 2019/0243681 A1, hereinafter Chen) in view of Goldman (WO. No. 2015/187716 A1, hereinafter Goldman) further in view of Cahana et al. (US. Pub. No. 2018/0137174 A1, hereinafter Cahana).

Regarding claim 1.
                Chen teaches a method, comprising: transmitting, by a local host, a request for a container image to a registry (Chen teaches Para.[0017] loading image files to local host nodes (i.e., local host) through image subunit based guest scheduling and these unique identifiers may be stored in an image registry associated with a container scheduler. Also see Para.[0020], Para.[0023]-[0024]); 
          receiving metadata associated with the container image, wherein the metadata allows a controller to mount an empty filesystem on a host machine (Chen teaches in Para.[0016] a request is made for garbage collection when a temporary local storage runs low on storage space, resulting in one (or more) entire image file(s) being deleted (i.e., empty filesystem). Then a new image file may be retrieved from an image repository and further teaches in Para.[0028] that the image repository 250 stores a metadata profile of each image file (e.g., images 252, 254, and 256). For example, scheduler 240 retrieves a metadata profile for an image file to compare against the metadata in image registry 280 to find low latency hosts for newly instantiated containers and different granularity to allow for comparison to different host nodes (i.e., a controller), for example, if nodes 212 and 216 use 4 kb blocks, but VMs 112 and 116 (i.e., a host machines). Also, see Para.[0031]-[0032]); and Chen also teaches about the receiving files, from the container server, needed by the container based on the access sequence associated with the container, wherein the files were deduplicated prior to being received by the local host (note that the image files are received in order to create a hosting environment. Chen teaches in Para.[0011] image files may be used for creating hosting environments (e.g., VMs, containers, and clusters of containers) for running application programs and guest image files are typically constructed from individual layers, each of which includes a necessary component for the desired operation of the applications intended to run in the guest, these layers (i.e., sequence) combining together to form an image file to launch one (e.g., a single VM, a single container)These container image definitions are generally stored in the form of container images, available to be distributed to a wide array of host nodes as required. For or example, three layers, A, B and C (i.e., indicates the claimed sequences), would be the parent of a container image with four layers, for example, A, B, C and D). But, Chen does not explicitly teach generating an access sequence by a container server cooperating with a filesystem.
      However, Goldman teaches generating an access sequence by a container server cooperating with a filesystem (Goldman teaches in claims 10 and 13 a multi-stage key generating sequence to access the secured container and further teaches that the multi-stage key generation sequence to access a container which is associated with a file system as narrated in Para. [0065] and Para. [0068]. See also, Para. [0060] generating access key).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Goldman by including the method of using a multi-key generating sequence to access a secured container in a file system ([Claims 10 and 13], [0065] and [0068]) into Chen invention. One would have been motivated to do so in order to effectively generate access key to the secured container  so that the user can access the container successfully without additional process.
        Chen in view of Goldman does not explicitly teach starting a container from the container image without receiving all files associated with the container image.
         However, Cahana teaches starting a container from the container image without receiving all files associated with the container image (Cahana teaches Para.[0014] that the vendors may currently provide Containers as a Service (CaaS) to their customers, including the ability to store and run container images and when the container is ready to start doing useful work showed that copying package data (file) and the container starting only a small portion of the copied data actually needed (which indicates the claimed “the container image without receiving all files”) for containers to being useful work).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Cahana by including the method of staring and run container image only on a portion of copied data actually needed ([0014]]) into Chen in view of Goldman invention. One would have been motivated to do so in order to perform an efficient transfer of container images for the use of executing container applications in timely manner and so that all resources can be saved in an efficient manner.
Regarding claim 2. 
         Chen further teaches determining the access sequence for the container based on a simulation of the container at the registry (Chen teaches in Para.[0009] a computer systems utilizing isolated guests, typically, virtual machines and/or containers are used. In an example, a virtual machine (“VM”) may be a robust simulation of an actual physical computer system utilizing a hypervisor to allocate physical resources to the virtual machine and further teaches in Para.[0017] these unique identifiers may be stored in an image registry associated with a container scheduler).
Regarding claim 3.
      Chen further teaches caching the container image at the host machine Para.[0016] determine that these nodes recently launched a container from a given image file, and may therefore assign new copies of that container to the node under the assumption that the associated image file is still cached in a temporary directory and further teaches in Para.[0020] a host operating system or run within another layer of virtualization, for example, in a virtual machine. In an example, containers that perform a unified function may be grouped together in a container cluster that may be deployed together (e.g., in a Kubernetes® pod)).
Regarding claim 6.
            Chen teaches executing the container without having all files associated with the container (Chen teaches in Para.[0017] a system executing block level deduplication, only one copy of a given unique block is required to be stored physically, allowing each other copy of the unique block to be a logical reference to the same physically stored block. For example, every container executing Java® on a given VM host node may reference the same physical blocks of data in the VM's memory. Through performance analytics, it has been determined that as a general rule, there is typically at least a 30% (and often much higher) overlap in the unique blocks in a given image file and at least one other image file in the same hosting environment, where unique blocks are the blocks remaining in an image file after block level deduplication is performed. Also, see Para.[0020]-[0023]).
Regarding claim 9.
         Chen teaches determining whether the container image or any layers thereof are cached at the host machine (Chen teaches in Para.[0016] a typical container scheduler may determine that these nodes recently launched a container from a given image file, and may therefore assign new copies of that container to the node under the assumption that the associated image file is still cached in a temporary directory). 
Regarding claim 10. 
          Chen teaches receiving a startup package that includes files for the container at startup (Chen teaches in Para.[0009] container startups and cleanups with low latency through their scheduler components and a container may be instantiated to process a specific task and reaped after the task is complete).
Regarding claim 11.
Claim 11 incorporates substantively all the limitation of claim 1 in a non-transitory storage medium form and is rejected under the same rationale.
Regarding claim 12.
Claim 12 incorporates substantively all the limitation of claim 2 in a non-transitory storage medium form and is rejected under the same rationale.
Regarding claim 13.
Claim 13 incorporates substantively all the limitation of claim 3 in a non-transitory storage medium form and is rejected under the same rationale.
Regarding claim 16.
Claim 16 incorporates substantively all the limitation of claim 6 in a non-transitory storage medium form and is rejected under the same rationale.

Regarding claim 19.
Claim 19 incorporates substantively all the limitation of claim 9 in a non-transitory storage medium form and is rejected under the same rationale.
Regarding claim 20.
Claim 20 incorporates substantively all the limitation of claim 10 in a non-transitory storage medium form and is rejected under the same rationale.   
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Goldman further in view of Cahana and further in view of Heard et al. (US. Pub. No. 2006/0242685 A1, hereinafter Heard).
Regarding claim 4. Chen in view of Goldman further in view of Cahana teaches the method of claim 1.
          Chen in view of Goldman further in view of Cahana does not explicitly teach logging file accesses by the container at the host machine, wherein file accesses are added to the access sequence.
       However, Heard teaches logging file accesses by the container at the host machine, wherein file accesses are added to the access sequence (Heard teaches in Para.[0059] the log files are locally protected against tampering with elliptical curve algorithm asymmetric encryption. This seed is updated through the encryption process as records are added to the audit log. This forms an encryption thread through the event recording process. The initial time stamp combined with periodic time events in the file allows monitoring of the mobile device clock to prevent time tampering and private audit log that is easily maintained by the server, detects gaps in time and in logging sequence).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Heard by including the system of using a log file and the a records and the system of detecting gaps in time and in logging sequence ([0059]) of Heard into Chen in view of Goldman further in view of Cahana invention. One would have been motivated to do so in order to provide seamless integration with existing role repositories, security infrastructure, delegated security management, separation of administrative duties, automatic retrieval of device audit logs, consolidation, alerting and reporting and mobile device management.
Regarding claim 14.
Claim 14 incorporates substantively all the limitation of claim 4 in a non-transitory storage medium form and is rejected under the same rationale.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Goldman further in view of Cahana and further in view of Wagner et al. (US. Pub. No. 2017/0177391 A1, hereinafter Wagner).
Regarding claim 5. Chen in view of Goldman further in view of Cahana teaches the method of claim 1.
          Chen in view of Goldman further in view of Cahana does not explicitly teach tracking file accesses by the container through a container lifetime.  
          However, Wagner teaches tracking file accesses by the container through a container lifetime (Wagner teaches in Para.[0053] subsequent execution of the program code would be able to access the same data in the file system that the previous execution had access to, and the subsequent execution can continue where the previous execution left off, if desired a new file system that might vanish after the subsequent execution is completed. This indicates how the files can be tracked and further teaches in Para.[0068] that attaching a new file system, setting up a network peering. The lifetime of the shared resource may be tied to the lifetime of the one or more containers running the program code).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wagner by including a method of using an execution of the program code which can be initiated on the virtual machine instance at a second time, where the program code accesses the first state of the first shared resource modified by the first program code during the execution initiated at the first time ([0053] and [0068]) into Chen in view of Goldman further in view of Cahana invention. One would have been motivated to do so in order to the resources are allowed to be shared across multiple invocations of the program codes, multiple instances, multiple users, and multiple services, thus allowing the users to program the codes in a more convenient and simplified manner.
Regarding claim 15.
Claim 15 incorporates substantively all the limitation of claim 5 in a non-transitory storage medium form and is rejected under the same rationale.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Goldman further in view of Cahana and further in view of Stewart et al. (US. Pub. No. 2014/0215154 A1, hereinafter Stewart).

Regarding claim 7. Chen in view of Goldman further in view of Cahana teaches the method of claim 1.
          Chen in view of Goldman further in view of Cahana does not explicitly teach flattening the container image for transfer, wherein files not identified in the access sequence are not transmitted to the controller.
      However, Stewart teaches flattening the container image for transfer (Stewart teaches Para.[0043] that the electronic storage device 106 (which is the claimed “container image”) is provided to store the blocks 104 (“files”) in the form of segments 210 and a consecutive sequence and further the blocks 104 (“files”) may be stored to the image on the second electronic storage device 110 (different “container”) in the order in which the blocks 204 were accessed. Note that changing the original electronic storage device 106 (which is the claimed “container image”) with the other the second electronic storage device 110 (different “container”) indicates the claimed “flattening the container image for transfer”), wherein files not identified in the access sequence are not transmitted to the controller (Stewart teaches in Para.[0054] about the priorities may be assigned to various sections 210 based on a priority of files 300 having blocks 204 included in the respective segments 210 and a consecutive sequence. For example, FIGS. 2 and 3, there are eight (8) blocks between the start of File 2, i.e., block 2.sub.1 and the end of File 2, i.e., block 2.sub.3 (i.e., blocks 2.sub.1, 3.sub.2, 4.sub.1, 2.sub.2, 3.sub.1, 4.sub.2, 3.sub.3, and 2.sub.3) and further teaches in Para.[0057] that as soon as the block 204 for File 1 is read, File 1 is immediately transmitted to a processor 108 (which is “controller”). By contrast, File 2 is not transmitted until all of blocks 2.sub.1, 2.sub.2, and 2.sub.3 have been read from the disk stream).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of method of Stewart by including a system of sequencing blocks or files in a container image to determine their transition based on the start of File 2, i.e., block 2.sub.1 and the end of File 2, i.e., block 2.sub.3 ([0054] and [0057]) into Chen in view of Goldman further in view of Cahana invention. One would have been motivated to do so in order to the system allows buffers to be physically contiguous unless determining that disparately located memory cells promote more efficient operation by utilizing memory cells that are temporarily left.
Regarding claim 17.
Claim 17 incorporates substantively all the limitation of claim 7 in a non-transitory storage medium form and is rejected under the same rationale.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Goldman further in view of Cahana and further in view of Starks et al. (US. Pub. No. 2020/0409736 A1, hereinafter Starks).

Regarding claim 8. Chen in view of Goldman further in view of Cahana teaches the method of claim 1.
          Chen in view of Goldman further in view of Cahana does not explicitly teach mounting a remote filesystem to facilitate transmitting files for the container based on the access sequence.
        However, Starks teaches mounting a remote filesystem to facilitate transmitting files for the container based on the access sequence (Starks teaches in Para.[0004] providing a set of common flat files in a composite image that can be mounted as a container (i.e., composite container) to support isolation and interoperation of computing resources. In particular, container management is provided for a container management system based on a composite image file system engine. Also, see Para.[0005], Para.[0022], Para.[0024] and Para.[0026]).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Starks by including a method of using a flat files in a composite image which can be mounted in a container and a  remote registry system in a file process ([0004]]) of Starks into the teachings of Chen in view of Goldman further in view of Cahana invention. One would have been motivated to do so since this method provides extraction, manipulation and access container management operation without latency and hence improves computing operations for more efficient resource isolation and virtualization functionality.
Regarding claim 18.
Claim 18 incorporates substantively all the limitation of claim 8 in a non-transitory storage medium form and is rejected under the same rationale.

Response to Arguments
       Applicant argues that the applied prior art of record either individually or in combination fail to teach or suggest each and every element of the rejected claims and further argues that the cited references in particular, Chen is silent on how the sequence order is generated and further having a container server cooperate with a filesystem to generate the access sequence. Even if, Chen was combined with Cahana, which discloses starting a container from the container image without receiving all files associated with the container image, the combined system still is silent on generating an access sequence by the server cooperating with the filesystem as recited in amended claim 1. (Remarks, Pages. 6-7 dated 08/16/2022).
     In response to the above Applicant’s argument, the Examiner respectfully disagrees. The Examiner believes that the prior art of record (i.e., Chen in view of Cahana) from the same field of endeavor teaches the limitations in question by providing a metadata which is associated with container and filesystem image registry and container application execution by using image metadata as narrated in [Abstract], Figs. 1-4, Para. [0001]-[0002], and [0011] of Chen and Figs. 1-4, [Abstract], Para. [0015]-[0017] of Cahana. Furthermore, the Examiner has introduced a new prior art of record Goldman (WO. No. 2015/187716 A1) to address the newly added limitation in the independent claims 1 and 11 and therefore, the Applicant’s argument is not persuasive and is moot because the arguments do not apply to any of the references being used in the current rejection. 
          Furthermore, any remaining arguments are addressed by the response above.
        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/ZI YE/Primary Examiner, Art Unit 2455